Citation Nr: 1737036	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  16-62 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for otitis media with scarring.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 






INTRODUCTION

The Veteran had active service with the United States Army from November 1948 to May 1952.  The Veteran served in Korea and received the Purple Heart.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In his December 2016 substantive appeal, the Veteran requested a videoconference hearing before the Board.  The hearing was scheduled for July 2017.  In July 2017, the Veteran withdrew his hearing request. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's otitis media is assigned a 10 percent disability rating pursuant to Diagnostic Code 6200.  A 10 percent maximum disability rating is assigned for chronic suppurative otitis media, mastoiditis, or choleastoma (or any combination) during suppuration, or with aural polyps.  38 C.F.R. § 4.87, Diagnostic Code 6200.  Complications of otitis media, such as hearing loss, tinnitus, labyrinthitis, facial nerve paralysis, or bone loss of skull, may be rated separately.  38 C.F.R. § 4.87, Diagnostic Code 6200, Note (2016).

The medical evidence indicated that the Veteran's service-connected otitis media was complicated by bilateral hearing loss, tinnitus, and vertigo.  The Veteran is not service-connected for hearing loss, tinnitus, or vertigo.  A February 2014 VA audiology report noted the Veteran's report of vertigo when standing up from a seated or lying position and when turning over.  VA treatment records also showed that the Veteran reported dizziness in May 2014 and June 2014.  In an August 2017 VA ear conditions examination, the examiner found that the Veteran's bilateral hearing loss and tinnitus were attributable to his service-connected otitis media, without providing any rationale for the statement.  Therefore, in light of the evidence of dizziness, vertigo, tinnitus, and bilateral hearing loss, the Board finds a remand is required to obtain another VA examination addressing all manifestations of the Veteran's service-connected otitis media.  

Moreover, the record reflects that pertinent evidence was added to the electronic claims file since the claim was most recently adjudicated in the November 2016 statement of the case (SOC).  Specifically, the Veteran underwent VA examinations for bilateral hearing loss, tinnitus, and otitis media in August 2017.  The additional evidence was submitted by the VA and did not include a waiver of initial AOJ review.  38 C.F.R. § 20.1304 (2016).  Consequently, the Board finds that a remand is required in order for the AOJ to consider in the first instance all of the evidence submitted since the November 2016 supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent VA and private medical records.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2.  The Veteran should be afforded a VA examination to determine the current severity of his service-connected otitis media.  All pertinent evidence of record should be made available to and reviewed by the VA examiner.  Any indicated studies should be performed.

The RO or the AMC must ensure that the examiner provides all information required for rating purposes.  In particular, the examiner should be directed to determine whether the Veteran's service-connected otitis media resulted in bilateral hearing loss, tinnitus, vertigo, labyrinthitis, facial nerve paralysis, or bone loss of skull at any time during the period of the claim.  

3.  The RO or the AMC should also undertake any other development it determines to be warranted.  

4.  If appropriate, the RO or the AMC should consider whether service connection and separate ratings are warranted for any manifestation of his service-connected otitis media.  The Veteran and his representative should be informed of his appellate rights with respect to any unfavorable decisions.  If the Veteran perfects an appeal with respect to any new issue, the RO or the AMC should ensure that all indicated development is completed before the issue is certified for appellate consideration.

5.  Then, the RO should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




